Exhibit 10.6

 

CUBIC CORPORATION

 

TRANSITION PROTECTION PLAN

 

SECTION 1.                         INTRODUCTION.

 

The Cubic Corporation Transition Protection Plan (the “Plan”) was originally
established effective November 29, 2005 (the “Original Effective Date”), amended
August 21, 2012, amended and restated in its entirety on October 27, 2014 and
further amended and restated in its entirety effective November 17, 2015 (the
“Restatement Effective Date”).

 

The Company considers it essential to the best interests of the Company and its
shareholders to foster the continuous employment of the Company’s key management
personnel.  The Board of Directors of the Company (the “Board”)  recognizes that
the possibility of a Change in Control of the Company may occur and the
uncertainty and questions that this possibility may raise among management could
result in the departure of key executives,  the distraction of key executives
from the management of the business, or the inability to hire new key
executives, all to the detriment of the Company and its shareholders.

 

The Board has carefully considered the report of the Executive Compensation
Committee and its independent advisors and has evaluated available alternative
courses of action, including that of continuing the status quo.  After
discussion, debate and evaluation, the Board has unanimously decided to adopt
the Plan to reinforce and encourage the continued dedication of key executives
to their duties without the distraction arising from the possibility of a Change
in Control of the Company and to provide such key executives with the benefits
stated herein that ensure that the expectations of the executives will be
satisfied, and that are also competitive with those of similar companies.

 

The Plan will provide for the payment of severance benefits to certain eligible
employees of the Company in the event that such employees are subject to
qualifying employment terminations in connection with a Change in Control.

 

This Plan shall supersede any severance benefit plan, policy or practice
previously maintained by the Company, other than an individually negotiated
contract or agreement with the Company relating to severance or change in
control benefits that is in effect on an employee’s termination date, in which
case such employee’s severance benefit, if any, shall be governed by the terms
of such individually negotiated employment contract or agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to
Section 6(b) below does not entirely eliminate benefits under this Plan.
Notwithstanding the foregoing, this Plan shall not supersede, but rather shall
supplement the enhanced severance benefits (but not the Health Care Benefits)
contained in the Company’s Severance Policy in effect as of the Restatement
Effective Date.  This document also is the Summary Plan Description for the
Plan.

 

--------------------------------------------------------------------------------


 

SECTION 2.  DEFINITIONS.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)                                 “Affiliate” means any company controlled by,
controlling or under common control with the Company.

 

(b)                                 “Base Salary” means, with respect to a
Participant, the average of the Participant’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation) paid or payable for the five fiscal years (or such
annualized shorter period as the Participant has been employed by the Company)
immediately prior to the Change in Control or immediately prior to the
Participant’s termination of employment, whichever is greater, without
consideration of any reduction constituting a Constructive Termination.

 

(c)                                  “Average Bonus” means, with respect to a
Participant,  an amount equal to the average of the annual cash and long-term
bonuses  (excluding Base Salary and excluding any commissions, expatriate
premiums, fringe benefits (including without limitation car allowances), option
grants, equity awards, employee benefits and other similar items of
compensation) paid or payable by the Company to the Participant for the five
fiscal years (or such annualized shorter period as the Participant has been
employed by the Company) immediately prior to the Change in Control or
immediately prior to the Participant’s termination of employment, whichever is
greater.

 

(d)                                 “Change in Control” shall be deemed to occur
on the happening of any of the following events:

 

(i)                                    Any acquisition of beneficial ownership
(as defined in the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) as defined in Rule 13d-3 of the Exchange Act of such number of shares of
the Company’s equity securities by any individual, entity or group (within the
meaning of Section 13(d)(3) of the Exchange Act) (a “Person”)  (other than
Walter J. Zable or a trust established for himself, his spouse or issue) which
enables such Person to elect a majority of the Company’s Board by cumulative
voting, assuming 90% of outstanding shares vote;

 

(ii)                                Any sale of a Substantial Portion of the
Property (as defined herein) of the Company.

 

(iii)                            As to an Participant who is an employee of a
Subsidiary, any sale of a Substantial Portion of the Property or the sale or
issuance of a majority of the stock of such Subsidiary by the Company to any
party other than an Affiliate of the Company;

 

(iv)                             Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company; or

 

(v)                                 The consummation by the Company, directly or
indirectly, in one or more steps, of a merger, consolidation, reorganization, or
business combination or any act or event which results in a majority of the
Company’s Board as existing immediately prior to such acts or events not
continuing to serve as such.

 

2

--------------------------------------------------------------------------------


 

In addition, if a Change in Control constitutes a payment event with respect to
any payment under this Plan which constitutes a deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described above
with respect to such payment must also constitute a “change in control event,”
as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required by
Section 409A of the Code.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                   “Company” means Cubic Corporation and its
Subsidiaries or, following a Change in Control, the surviving entity resulting
from such transaction.

 

(g)                                 “Constructive Termination” means a voluntary
termination of employment by a Participant after one of the following is
undertaken without the Participant’s express written consent:

 

(i)                                    a substantial reduction in the nature or
scope of the Participant’s authority, duties, function or responsibilities (and
not simply a change in title or reporting relationships) in effect immediately
prior to the effective date of the Change in Control; provided, however, that it
shall not be a “Constructive Termination” if, following the effective date of
the Change in Control, either (a) the Company is retained as a separate legal
entity or business unit and the Participant holds the same position in such
legal entity or business unit as the Participant held before such effective
date, or (b) the Participant holds a position with authority, duties, function
or responsibilities comparable (though not necessarily identical, in view of the
relative sizes of the Company and the entity involved in the Change in Control)
to those of the Participant prior to the effective date of the Change in
Control;

 

(ii)                                a reduction in the Participant’s base salary
(except for salary decreases generally applicable to the Company’s other
similarly-situated employees);

 

(iii)                            an elimination of the Participant’s opportunity
to achieve bonuses on a basis comparable to that provided prior to the Change in
Control, or, if the Participant participates in the Company’s Management Annual
Incentive Plan or the Company’s Management 3-Year Incentive Plan, then an
amendment to either such plan that reduces the percentage of average annual
salary used to determine Participant’s bonus under such plan or plans either:
(x) by more than 50% or (y) by an amendment that is not generally applicable to
the Company’s other similarly-situated employees;

 

(iv)                             an increase in the Participant’s one-way
driving distance from the  Participant’s principal personal residence to the
principal office or business location at which the Participant is required to
perform services of more than 20 miles, except for required travel for the
Company’s business to an extent substantially consistent with Participant’s
prior business travel obligations;

 

(v)                                 a material breach by the Company of any
provisions of the Plan or any enforceable written agreement between the Company
and the Participant; or

 

3

--------------------------------------------------------------------------------


 

(vi) any failure by the Company to obtain assumption of the Plan by any
successor or assign of the Company.

 

Notwithstanding the foregoing, a voluntary termination shall not be deemed a
Constructive Termination unless (x) the Participant provides the Company with
written notice (the “Constructive Termination Notice”) that the Participant
believes that an event described in this Section 2(g) has occurred, (y) the
Constructive Termination Notice is given within three (3) months of the date the
event occurred, and (z) the Company does not rescind or cure the conduct giving
rise to the event described in this Section 2(g) within ten (10) days of receipt
by the Company of the Constructive Termination Notice.

 

(h)                                 “Covered Termination” means, with respect to
a Participant, an Involuntary Termination Without Cause or a Constructive
Termination, but only if such event occurs at any time within three (3) months
before or twenty-four (24) months following the effective date of a Change in
Control. Termination of employment of a Participant due to death or disability
shall not constitute a Covered Termination unless a voluntary termination of
employment by the Participant immediately prior to the Participant’s death or
disability would have qualified as a Constructive Termination.

 

(i)                                    “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.

 

(j)                                    “Involuntary Termination Without Cause”
means, with respect to a Participant, an involuntary termination of employment
by the Company other than for one of the following reasons:

 

(i)                                    the willful and continued failure of the
Participant to perform substantially the Participant’s duties to the Company as
those duties exist on the date of the Change in Control (or the date of
termination, if earlier), other than any failure resulting from circumstances
outside the Participant’s control, or from incapacity of the Participant due to
physical or mental illness or disability, or following the Participant’s
delivery of a Constructive Termination Notice, after a written demand for
substantial performance is delivered to the Participant, which demand
specifically identifies the manner in which the Company believes that the
Participant has not substantially performed the Participant’s duties
satisfactorily, and provided that the Company demonstrates that such failure has
a demonstrably harmful impact on the Company or its reputation, and provided
further that the Participant has been given a period of at least 30 days to cure
his failure in performance.  No act or failure to act shall be considered
“willful” unless it is done, or omitted to be done, in bad faith or without
reasonable belief that the action was in the best interests of the Company or
the Subsidiary; or

 

(ii)                                the Participant’s gross negligence or breach
of fiduciary duty to the Company involving personal profit, personal dishonesty
or recklessness, or the Participant’s material breach of any agreement with the
Company, including a material violation of Company policies and procedures,
provided that such termination of employment occur within 12 months following
the Company’s discovery of such event;

 

4

--------------------------------------------------------------------------------


 

(iii)                            the Participant’s conviction (which has become
final) or entry of a plea of guilty or nolo contendere regarding an act that
would be deemed a felony under California or Federal criminal statutes (or any
comparable criminal laws of any jurisdiction in which the Participant is
permanently employed by the Company or a Subsidiary) that has a demonstrably
harmful impact on the Company’s business or reputation, as determined in good
faith by the Company’s Executive Compensation Committee, provided that such
termination occur within 12 months following the Company’s discovery of such
event.

 

(k)                                 “Participant” means any person employed by
the Company who is selected by the Plan Administrator to participate in the
Plan.  The determination by the Plan Administrator, in its sole discretion,
shall be binding and conclusive on all persons.

 

(l)                                    “Participation Notice” means the latest
notice delivered by the Company to a Participant informing the employee that the
employee is a Participant in the Plan, substantially in the form of Exhibit A
hereto.

 

(m)                             “Plan Administrator” means the Board or any
committee duly authorized by the Board to administer the Plan.  The Plan
Administrator may, but is not required to be, the Compensation Committee of the
Board.  The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Plan Administrator.

 

(n)                                 “Subsidiary” or “Subsidiaries” means Cubic
Defense Applications, Inc., Cubic Transportation Systems, Inc., Cubic Simulation
Systems, Inc. and Cubic Applications, Inc. and any other entity that is
designated by the Board.

 

(o)                                 “Substantial Portion of the Property” means
the sale of assets for an amount totaling at least 51% of the aggregate
consolidated book value of the assets of the Company or a Subsidiary as set
forth on the consolidated balance sheet of the Company or on the balance sheet
of a Subsidiary for its most recent year end, as certified by its regular
independent certified public accountants.

 

SECTION 3.                         ELIGIBILITY FOR BENEFITS.

 

(a)                                 General Rules.  Subject to the provisions
set forth in this Section and Section 6, in the event of a Covered Termination,
the Company will provide the severance benefits described in Section 4 of the
Plan to the affected Participant.  Promptly upon an employee becoming a
Participant, the Company shall deliver to the Participant a Participation
Notice.

 

(b)                                 Exceptions to Benefit Entitlement.  An
employee, including an employee who otherwise is a Participant, will not receive
benefits under the Plan (or will receive reduced benefits under the Plan) in the
following circumstances, as determined by the Company in its sole discretion:

 

(i)                                    The employee has executed an individually
negotiated employment contract or agreement with the Company relating to
severance or change in control benefits that is in effect on his or her
termination date, in which case such employee’s severance benefit, if any, shall
be governed by the terms of such individually negotiated employment contract or
agreement and shall be governed by this Plan only to the extent that the
reduction pursuant to Section 6(b) below does not entirely eliminate benefits
under this Plan.

 

5

--------------------------------------------------------------------------------


 

(ii)                                The employee voluntarily terminates
employment with the Company in order to accept employment with another entity
that is controlled (directly or indirectly) by the Company or is otherwise an
affiliate of the Company.

 

(iii)                            The employee is offered, and accepts, immediate
reemployment by a successor to the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or a sale of all
or substantially all the assets of a division or business unit of the Company. 
For purposes of the foregoing, “immediate reemployment” means that the
employee’s employment with the successor to the Company or the purchaser of its
assets, as the case may be, results in uninterrupted employment such that the
employee does not suffer a lapse or reduction in pay or benefits (including
coverage under this Plan) as a result of the change in ownership of the Company
or the sale of its assets.

 

(iv)                             The employee does not confirm in writing that
he or she shall be subject to the Company’s Confidentiality Agreement within 60
days following the date of his or her termination of employment.

 

(c)                                  Termination of Benefits.  A Participant’s
right to receive the payment of benefits under this Plan shall terminate
immediately if, at any time prior to or during the period for which the
Participant is receiving benefits hereunder, the Participant, without the prior
written approval of the Company:

 

(i)                                    willfully breaches a material provision
of the Participant’s proprietary information or confidentiality agreement with
the Company, as referenced in Section 3(b)(iv);

 

(ii)                                encourages or solicits any of the Company’s
then current employees to leave the Company’s employ for any reason or
interferes in any other manner with employment relationships at the time
existing between the Company and its then current employees; or

 

(iii)                            materially induces any of the Company’s then
current clients, customers, suppliers, vendors, distributors, licensors,
licensees or other third party to terminate their existing business relationship
with the Company or interferes in any other manner with any existing business
relationship between the Company and any then current client, customer,
supplier, vendor, distributor, licensor, licensee or other third party.

 

If a Participant is in doubt as to whether a proposed activity may be described
in Section 3(c)(i) — (iii), then such Participant shall have the right to
request an interpretation by the Company.  Such request shall be made by giving
notice to the Company.  Unless notice that such activity is described in
Section 3(c)(i)-(iii) is provided to the Participant within 45 days after the
date of such Participant’s notice, then such activity shall not be deemed to be
described in this Section 3(c)(i)-(iii).

 

SECTION 4.                         AMOUNT OF BENEFITS.

 

(a)                                 Cash Severance Benefits.  Each Participant
who incurs a Covered Termination shall be entitled to receive a cash severance
benefit equal to the number of months of Base Salary plus Average Bonus set
forth in such Participant’s Participation Notice.  Any  cash severance benefits
provided under this Section 4(a) shall be paid pursuant to the provisions of
Section 5.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Accelerated Stock Award Vesting and Extended
Exercisability of Stock Options.  If a Participant incurs a Covered Termination,
then effective as of the date of the Participant’s Covered Termination (or, if
such Covered Termination occurs prior to a Change in Control, then effective as
of the date of such Change in Control), (i) the vesting and exercisability of
all outstanding options to purchase the Company’s common stock that are held by
the Participant on such date shall be accelerated in full, and (ii) any
reacquisition or repurchase rights held by the Company in respect of common
stock issued pursuant to any other stock award granted to the Participant by the
Company shall lapse.  Notwithstanding the foregoing, and for the avoidance of
doubt, the terms of this Plan do not apply to any restricted stock units granted
to a Participant, and any acceleration of such restricted stock units upon a
termination of a Participant’s employment shall be solely governed by the terms
of the award agreement governing such restricted stock units.

 

In addition, the post-termination of employment exercise period of any
outstanding option held by the Participant on the date of his or her Covered
Termination shall be extended, if necessary, such that the post-termination of
employment exercise period shall not terminate prior to the later of (i) the
date 12 months after the effective date of the Covered Termination (or, if the
stock option was held by the individual at the time he or she first became a
Participant in this Plan and counsel for the Company has not advised the Company
that such acceleration would not cause such option to be treated as covered by
Section 409A of the Code or would not cause the Participant to become subject to
the immediate taxation prior to the date of exercise, additional tax and
interest under Section 409A of the Code, then the later of the 15th day of the
third month following the date at which, or December 31 of the calendar year in
which, the stock option would otherwise have expired if the stock option had not
been extended pursuant to this Section 4(b), based on the terms of the stock
option at the original grant date) or (ii) the post-termination exercise period
provided for in such option; provided, however, that such option shall not be
exercisable after the expiration of its maximum term.

 

(c)                                  Continued Medical Benefits.  If a
Participant incurs a Covered Termination and the Participant was enrolled in a
health, dental, or vision plan sponsored by the Company immediately prior to
such Covered Termination, the Participant may be eligible to continue coverage
under such health, dental, or vision plan (or to convert to an individual
policy), at the time of the Participant’s termination of employment, under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  The Company
will notify the Participant of any such right to continue such coverage at the
time of termination pursuant to COBRA.  No provision of this Plan will affect
the continuation coverage rules under COBRA, except that the Company’s payment,
if any, of applicable insurance premiums will be credited as payment by the
Participant for purposes of the Participant’s payment required under COBRA. 
Therefore, the period during which a Participant may elect to continue the
Company’s health, dental, or vision plan coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Participant, and all other rights and obligations of the
Participant under COBRA (except the obligation to pay insurance premiums that
the Company pays, if any) will be applied in the same manner that such
rules would apply in the absence of this Plan.

 

7

--------------------------------------------------------------------------------


 

If a Participant timely elects continued coverage under COBRA, the Company shall
pay the full amount of the Participant’s COBRA premiums on behalf of the
Participant for the Participant’s continued coverage under the Company’s health
plans (including any dental care plans, but excluding any vision care plans
maintained by the Company), including coverage for the Participant’s eligible
dependents, during the lesser of: (i) the number of months of Base Salary and
Average Bonus in respect of which the amount paid to the Participant under
Section 4(a) was calculated (the “Severance Period”), or (ii) 18 months;
provided, however, that no such premium payments shall be made following the
Participant’s death or the effective date of the Participant’s coverage by a
health plan of a subsequent employer, except as necessary to provide coverage
under this Plan to the Participant’s surviving spouse.  Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to
continue to cover Participant under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Participant in substantially equal taxable
monthly installments over the continuation coverage period (or the remaining
portion thereof).  Each Participant shall be required to notify the Company
immediately if the Participant becomes covered by a health plan of a subsequent
employer.  Upon the conclusion of such period of insurance premium payments made
by the Company, the Participant will be responsible for the entire payment of
premiums required under COBRA for the duration of the COBRA period.

 

For purposes of this Section 4(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under an Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Participant.

 

(d)                                 Other Employee Benefits.  During a
Participant’s Severance Period, the Participant shall not be entitled to
reimbursement for fringe benefits other than as provided in this Plan, nor shall
the Participant be entitled to receive any payments or other compensation
attributable to vacation periods that would have been earned had Participant’s
employment continued during the Severance Period.  Executive’s participation in
all tax-deferred or tax qualified retirement and cafeteria plans shall cease
upon termination of employment.  All other employee benefits not described in
this Section 4 shall terminate as of the Participant’s termination date (except
to the extent that a conversion privilege may be available thereunder).

 

(e)                                  Outplacement Services.  Upon a Covered
Termination, for a period not to exceed the Severance Period, the Company shall
pay an appropriate executive out placement service up to the amount listed in
such Participant’s Participation Notice for its services rendered to the
Participant, which amounts shall be payable on an as-incurred basis.

 

(f)                                   Moving Expenses.  If within 24 months
prior to the Change in Control a Participant had relocated his personal
residence at the request of the Company, then upon such Participant’s Covered
Termination the Company shall pay all costs and expenses of relocating the
Participant, his or her household goods and his or her family to a location of
the Participant’s choice, provided that the cost of such relocation shall not
exceed the cost to relocate to the city in

 

8

--------------------------------------------------------------------------------


 

which his or her immediately previous residence was located, and provided,
further, that such costs and expenses would otherwise be deductible under Code
Section 217.  If the Participant had purchased a residence when he or she
relocated, the Company shall also reimburse the Participant for the reasonable
costs of sale of such new residence in accordance with the Company’s relocation
policies in existence immediately before the Change in Control.  All such
amounts shall be grossed up for federal and state income taxes, which tax gross
up shall be paid in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(v).  The foregoing amounts eligible for reimbursement
must be incurred by and paid to Participant not later than December 31st of the
year following the year in which the expense was incurred.

 

(g)                                 Additional Benefits.  Notwithstanding the
foregoing, the Company may, in its sole discretion, provide benefits in addition
to those pursuant to Sections 4(a), 4(b), 4(c), 4(d), 4(e), and 4(f), to
Participants or employees who are not Participants (“Non-Participants”) chosen
by the Company, in its sole discretion; provided that the Company shall
communicate in writing on behalf of the Board to such Participants or
Non-Participants who become entitled to such benefits; and provided, further,
that the provision of any such benefits to a Participant or a Non-Participant
shall in no way obligate the Company to provide such benefits to any other
Participant or to any other Non-Participant, even if similarly situated.  If
benefits under the Plan are provided to a Non-Participant, references in the
Plan to “Participant”(with the exception of Sections 4(a), 4(b), 4(c), 4(d),
4(e), and 4(f)) shall be deemed to refer to such Non- Participants.

 

SECTION 5.                         TIME AND FORM OF SEVERANCE PAYMENTS.

 

(a)                                 General Rules.  Subject to Section 5(b), any
cash severance benefit provided under Section 4(a) shall be paid in installments
pursuant to the Company’s regularly scheduled payroll periods over the
applicable severance period, with such installments commencing on the first
regularly-scheduled Company payroll date occurring on or after the 60th day
following the effective date of a Participant’s Covered Termination (or, if such
Covered Termination occurs prior to a Change in Control, then commencing on the
first regularly-scheduled Company payroll date occurring on or after the later
of (i) the 60th day following the effective date of Participant’s Covered
Termination or (ii) the date of such Change in Control) (with the first such
installment to include any payments that would otherwise have been paid in
accordance with the Company’s payroll practices during such 60-day period) and
shall be subject to all applicable withholding for federal, state and local
taxes.  In the event of a Participant’s death prior to receiving all installment
payments of his or her cash severance benefit under Section 4(a), any remaining
installment payments shall be made to the Participant’s estate on the same
payment schedule as would have occurred absent the Participant’s death.  In no
event shall payment of any Plan benefit be made prior to the effective date of
the Participant’s Covered Termination or prior to the effective date of the
release described in Section 6(a).

 

(b)                                 Application of Section 409A.

 

(i)                                    To the extent applicable, the Plan shall
be interpreted and applied consistent and in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder.  Notwithstanding any provision of the Plan to the contrary,
to the extent that the Plan Administrator determines that any payments or
benefits under the Plan may not be either compliant with or exempt from
Section 409A of the

 

9

--------------------------------------------------------------------------------


 

Code and related Department of Treasury guidance, the Plan Administrator may in
its sole discretion adopt such amendments to the Plan or take such other actions
that the Plan Administrator determines are necessary or appropriate to
(a) exempt the compensation and benefits payable under the Plan from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (b) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, however, that
this Section 5(b)(i) shall not create any obligation on the part of the Plan
Administrator to adopt any such amendment or take any other action, nor shall
the Company have any liability for failing to do so.

 

(ii)                                Notwithstanding anything in this policy to
the contrary, to the extent required to ensure that any compensation or benefits
payable under this Plan to a Participant which is designated under this Plan as
payable upon a Participant’s termination of employment comply with or satisfy an
exemption from Section 409A of the Code, then (a) no such amount shall be
payable unless the Participant’s termination of employment constitutes a
“separation from service” with the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”), and/or (b) if the
Participant, at the time of his or her Separation from Service, is determined by
the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation
Section 1.409A-1(h)), to the extent that the Plan Administrator determines that
delayed commencement of any portion of such amounts payable to the Participant
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(b)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the Participant’s compensation or benefits payable
under this policy shall not be provided to the Participant prior to the earlier
of (a) the expiration of the six-month period measured from the date of the
Participant’s Separation from Service, (b) the date of the Participant’s death
or (c) such earlier date as is permitted under Section 409A of the Code.  Upon
the expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period,
all payments deferred pursuant to a Payment Delay shall be paid in a lump sum to
the Participant within 30 days following such expiration, and any remaining
payments due under this Plan shall be paid as otherwise provided herein.  The
determination of whether a Participant is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his or her Separation
from Service shall made by the Plan Administrator in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

 

(iii)                            To the extent that any payments or
reimbursements provided to a Participant under the Plan are deemed to constitute
compensation to the Participant to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31st of the year following the
year in which the expense was incurred.  The amount of any such payments
eligible for reimbursement in one year shall not affect the payments or expenses
that are eligible for payment or reimbursement in any other taxable year, and
the Participant’s right to such payments or reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.

 

10

--------------------------------------------------------------------------------


 

(iv)                             For purposes of applying the provisions of
Section 409A to the Plan, each separately identified amount to which a
Participant is entitled under the Plan shall be treated as a separate payment. 
In addition, to the extent permissible under Section 409A, the right to receive
any installment payments under this Plan shall be treated as a right to receive
a series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Treasury Regulation Section 1.409A-2(b)(2)(iii).

 

SECTION 6.                         LIMITATIONS ON BENEFITS.

 

(a)                                 Release.  In order to be eligible to receive
benefits under the Plan, a Participant also must execute a general waiver and
release in substantially the form attached hereto as Exhibit B and such release
must become effective in accordance with its terms no later than 60 days
following the date of Participant’s termination of employment.  For purposes of
the preceding sentence, with respect to any outstanding option held by the
Participant, the receipt of benefits shall be deemed to be the exercise of such
option pursuant to the extended exercisability of such option under
Section 4(b), rather than the acceleration or extension of such option’s
exercisability. The Company, in its sole discretion, may modify the form of the
required release to comply with applicable law and shall determine the form of
the required release, which may be incorporated into a termination agreement or
other agreement with the Participant.

 

(b)                                 Certain Reductions.  Subject to compliance
with Section 409A of the Code, the Company, in its sole discretion, shall have
the authority to reduce a Participant’s severance benefits, in whole or in part,
by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Participant to remain on the payroll for a limited
period of time after being given notice of the termination of the Participant’s
employment.  The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations and other contractual
obligations of the Company that may arise out of a Participant’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan.  The Company’s decision to apply such reductions to the severance
benefits of one Participant and the amount of such reductions shall in no way
obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Participant, even if similarly situated.  In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory or other contractual obligations.

 

(c)                                  Mitigation.  Except as otherwise
specifically provided herein, a Participant shall not be required to mitigate
damages or the amount of any payment provided under this Plan by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Plan be reduced by any compensation earned by a Participant as a result of
employment by another employer or any retirement benefits received by such
Participant after the date of the Participant’s termination of employment with
the Company.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Non-Duplication of Benefits.  Except as
otherwise specifically provided for herein, no Participant is eligible to
receive benefits under this Plan or pursuant to other contractual obligations
more than one time.  This Plan is designed to provide certain severance pay and
change in control benefits to Participants pursuant to the terms and conditions
set forth in this Plan.  The payments pursuant to this Plan are in addition to,
and not in lieu of, any unpaid salary, bonuses or benefits to which a
Participant may be entitled for the period ending with the Participant’s Covered
Termination.

 

(e)                                  Indebtedness of Participants.  If a
Participant is indebted to the Company on the effective date of his or her
Covered Termination, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness, provided that any
such offset does not violate Section 409A of the Code.

 

(f)                                   Parachute Payments.  If any payment or
benefit (including payments or benefits pursuant to this Plan) that a
Participant would receive in connection with a Change in Control or otherwise (a
“Payment”) (a) would  constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this sentence, would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amount of the Payment is paid
to such Participant, which of the following two alternative forms of payment
would maximize the Participant’s after-tax proceeds: (i) payment in full of the
entire amount of the Payment including any amounts to be paid to the Participant
pursuant to this Plan (a “Full Payment”), or (ii) payment of only a part of the
Payment so that the Participant receive the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”), whichever amount results in
the Participant’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  For purposes of determining whether to make a Full Payment
or a Reduced Payment, the Company shall cause to be taken into account all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes).  If a Reduced Payment is made, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and the Participant shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order unless the Participant elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): (1) reduction of cash payments; (2) cancellation
of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to the Participant.  In the event that acceleration of
compensation from the Participant’s equity awards is to be reduced, such
acceleration of vesting shall be canceled in the reverse order of the date of
grant unless the Participant elects in writing a different order for
cancellation.

 

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section.  If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 

12

--------------------------------------------------------------------------------


 

The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and the Participant within 15 calendar
days after the date on which the Participant’s right to a Payment is triggered
(if requested at that time by the Company or Executive) or such other time as
requested by the Company or the Participant.  If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and the Participant with an opinion reasonably
acceptable to the Participant that no Excise Tax will be imposed with respect to
such Payment.  Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and the
Participant.

 

SECTION 7.                         RIGHT TO INTERPRET PLAN; AMENDMENT AND
TERMINATION.

 

(a)                                 Exclusive Discretion.  The Plan
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.

 

(b)                                 Amendment or Termination.  The term of this
Plan shall be the period commencing on the Original Effective Date and ending on
December 31, 2008, provided, however, that commencing on January 1, 2006, and on
each January 1 thereafter (a “Renewal Date”), the term of this Agreement shall
be extended so as to terminate three years from such Renewal Date if, and only
if, at any time during the calendar year prior to the Renewal Date the Company’s
Executive Compensation Committee (or its Board) resolves to extend the term for
an additional year. Unless otherwise required by law, no approval of the
shareholders of the Company shall be required for any amendment or termination
including any amendment that increases the benefits provided under any option or
other stock award.

 

(c)                                  Certain Limitations.  The Company’s
Executive Compensation Committee may amend the Plan to reduce the benefits
provided under Section 4 or may provide that a person who is a Participant shall
no longer be a Participant; provided, however, that if the Company’s Executive
Compensation Committee either amends the Plan to reduce the benefits provided
under Section 4 or makes an affirmative determination that an employee shall no
longer be a Participant, then such action shall become first effective on the
3rd anniversary of such determination; provided that, within 30 days before or
after such action, the Company gives the Participant notice of such event.  The
determination of whether to reduce the benefits provided in Section 4 or whether
an employee shall no longer be a Participant shall be made by the Company’s
Executive Compensation Committee, in its sole discretion, and such determination
shall be binding and conclusive on all persons.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Amendments to Comply with Law.  Regardless
of whether such action would be deemed to impair a Participant’s rights under
the Plan, the Company’s Executive Compensation Committee may amend the Plan in
any way to comply with applicable legal requirements.  Except as expressly
provided herein,  the Company’s Executive Compensation Committee may amend the
Plan at any time; provided that no such amendment may impair the rights of a
Participant without such Participant’s consent.

 

SECTION 8.                         NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

SECTION 9.                         LEGAL CONSTRUCTION.

 

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

 

SECTION 10.                              CLAIMS, INQUIRIES AND APPEALS.

 

(a)                                 Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative).  The Plan Administrator is:

 

Cubic Corporation

Attn:  General Counsel

9333 Balboa Avenue

San Diego, California 92123

 

(b)                                 Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic notice of the denial of
the application, and of the applicant’s right to review the denial.  Any
electronic notice will comply with the regulations of the U.S. Department of
Labor.  The notice of denial will be set forth in a manner designed to be
understood by the applicant and will include the following:

 

(1)                                 the specific reason or reasons for the
denial;

 

(2)                                 references to the specific Plan provisions
upon which the denial is based;

 

(3)                                 a description of any additional information
or material that the Plan Administrator needs to complete the review and an
explanation of why such information or material is necessary; and

 

14

--------------------------------------------------------------------------------


 

(4)                                 an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review of the claim, as described
in Section 10(d) below.

 

This notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application.  If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to an appeals official appointed by the Plan Administrator (which may be
a person, committee or other entity) within 60 days after the application is
denied, or within 60 days after it was due if the claimant did not receive it by
its due date.  A request for a review shall be in writing and shall be addressed
to:

 

Cubic Corporation

Attn:  General Counsel

9333 Balboa Avenue

San Diego, California 92123

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the appeals official may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.  Any claims that the applicant
does not pursue in good faith through the appeals stage, such as by failing to
file a timely appeal request, will be treated as having been irrevocably waived.

 

(d)                                 Decision on Review.  The appeals official
will act on each request for review within 60 days after receipt of the request,
unless special circumstances require an extension of time (not to exceed an
additional 60 days), for processing the request for a review.  If an extension
for review is required, written notice of the extension will be furnished to the
applicant within the initial 60 day period.  This notice of extension will
describe the special circumstances

 

15

--------------------------------------------------------------------------------


 

necessitating the additional time and the date by which the appeals official is
to render its decision on the review.  The appeals official will give prompt,
written or electronic notice of its decision to the applicant within the
foregoing time period. Any electronic notice will comply with the regulations of
the U.S. Department of Labor.  In the event that the appeals official confirms
the denial of the application for benefits in whole or in part, the notice will
set forth, in a manner calculated to be understood by the applicant, the
following:

 

(1)                                 the specific reason or reasons for the
denial;

 

(2)                                 references to the specific Plan provisions
upon which the denial is based;

 

(3)                                 a statement that the applicant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim;
and

 

(4)                                 a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA.

 

If an applicant does not receive the appeal decision by the date it is due, the
applicant may deem his or her appeal to have been denied.

 

(e)                                  Rules and Procedures.  The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims.  All procedures will be designed to afford an
applicant full and fair consideration of his or her claim.

 

(f)                                   Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until the applicant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 10(a) above, (ii) has been notified by the Plan Administrator that
the application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in
Section 10(c) above, and (iv) has been notified that the appeals official has
denied the appeal.  Notwithstanding the foregoing, if the Plan Administrator or
appeals official does not respond to an applicant’s claim or appeal within the
relevant time limits specified in this Section 10, the applicant may proceed
directly to arbitration pursuant to Section 11.

 

SECTION 11.                  ARBITRATION

 

(a)                                 Any applicant’s claim remaining unresolved
after exhaustion of the procedures in Section 10 (and to the extent permitted by
law, any dispute concerning any breach or claimed breach of duty regarding the
Plan) shall be settled solely by binding arbitration in San Diego, California,
by a single neutral arbitrator, in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association (“AAA”).  The Rules may be found online at www.adr.org.  If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules.  No depositions may be taken. The arbitrator,
in reviewing the decision of the Plan Administrator

 

16

--------------------------------------------------------------------------------


 

pursuant to Section 10, shall apply the standard of a reviewing court under
ERISA, namely that such decision shall be affirmed unless the arbitrator finds
it to be arbitrary and capricious.  Judgment on any award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  Each party
to any dispute regarding the Plan shall pay the fees and costs of presenting
his, her or its case in arbitration, except that the Company shall reimburse the
Participant for his or her attorney’s fees, up to a maximum of $20,000.  All
other costs of arbitration, including the costs of any transcript of the
proceedings, administrative fees, and the arbitrator’s fees shall be borne by
the Company.

 

(b)                                 Except as otherwise specifically provided in
this Plan, the provisions of this Section 11 shall be absolutely exclusive for
any and all purposes and fully applicable to each and every dispute regarding
the Plan, including any claim which, if pursued through any state or federal
court or administrative proceeding, would arise at law, in equity or pursuant to
statutory, regulatory or common law rules, regardless of whether such claim
would arise in contract, tort or under any other legal or equitable theory or
basis.  The arbitrator shall have jurisdiction and authority to award only Plan
benefits and prejudgment interest; and apart from such benefits and interest,
the arbitrator shall not have any authority or jurisdiction to make any award of
any kind including, without limitation, compensatory damages, punitive damages,
foreseeable or unforeseeable economic damages, damages for pain and suffering or
emotional distress, adverse tax consequences or any other kind or form of
damages.  The remedy, if any, awarded by such arbitrator shall be the sole and
exclusive remedy for each and every claim which is subject to arbitration
pursuant to this Section 11; provided, however, that a Participant shall retain
the right to file administrative charges with or seek relief through any
government agency of competent jurisdiction, and to participate in any
government investigation, including but not limited to (i) claims for workers’
compensation, state disability insurance or unemployment insurance; (ii) claims
for unpaid wages or waiting time penalties brought before the California
Division of Labor Standards Enforcement; provided, however, that any appeal from
an award or from denial of an award of wages and/or waiting time penalties shall
be arbitrated pursuant to the terms of this Plan; and (iii) claims for
administrative relief from the United States Equal Employment Opportunity
Commission and/or the California Department of Fair Employment and Housing (or
any similar agency in any applicable jurisdiction other than California);
provided, further, that a Participant shall not be entitled to obtain any
monetary relief through such agencies other than workers’ compensation benefits
or unemployment insurance benefits.  Any limitations on the relief that can be
awarded by the arbitrator are in no way intended (i) to create rights or claims
that can be asserted outside arbitration or (ii) in any other way to reduce the
exclusivity of arbitration as the sole dispute resolution mechanism with respect
to this Plan.

 

(c)                                  The Plan and the Company will be the
necessary parties to any action or proceeding involving the Plan.  No person
employed by the Company, no Eligible Employee or any other person having or
claiming to have an interest in the Plan will be entitled to any notice or
process, unless such person is a named party to the action or proceeding.  In
any arbitration proceeding, all relevant statutes of limitation apply.  Any
final judgment or decision that may be entered in any such action or proceeding
will be binding and conclusive on all persons having or claiming to have any
interest in the Plan.  The Company and each Participant hereby expressly waive
their right to a jury trial.

 

17

--------------------------------------------------------------------------------


 

SECTION 12.                  BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

SECTION 13.                  OTHER PLAN INFORMATION.

 

(a)                                 Employer and Plan Identification Numbers. 
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
77-0182779.  The Plan Number assigned to the Plan by the Plan Sponsor pursuant
to the instructions of the Internal Revenue Service is 520.

 

(b)                                 Ending Date for Plan’s Fiscal Year.  The
date of the end of the fiscal year for the purpose of maintaining the Plan’s
records is September 30.

 

(c)                                  Agent for the Service of Legal Process. 
The agent for the service of legal process with respect to the Plan is:

 

Cubic Corporation

Attn:  General Counsel

9333 Balboa Avenue

San Diego, California 92123

 

(d)                                 Plan Sponsor and Administrator.  The “Plan
Sponsor” and the “Plan Administrator” of the Plan is:

 

Cubic Corporation

Attn:  General Counsel

9333 Balboa Avenue

San Diego, California 92123

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (858) 277-6780. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

SECTION 14.                  STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Cubic
Corporation) are entitled to certain rights and protections under ERISA.  If you
are a Participant, you are considered a participant in the Plan for the purposes
of this Section 14 and, under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)                                 Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as worksites, all
documents governing the Plan and a copy of the latest annual report (Form 5500
Series), if applicable, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration;

 

18

--------------------------------------------------------------------------------


 

(b)                                 Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series), if applicable, and an
updated (as necessary) Summary Plan Description.  The Administrator may make a
reasonable charge for the copies; and

 

(c)                                  Receive a summary of the Plan’s annual
financial report, if applicable.  The Plan Administrator is required by law to
furnish each participant with a copy of this summary annual report.

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may sue or exercise such other rights as are described in this Plan.

 

In addition, if a Participant disagrees with the Plan’s decision or lack thereof
concerning the qualified status of a domestic relations order or a medical child
support order, the Participant may file suit in Federal court.  If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

19

--------------------------------------------------------------------------------


 

Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

SECTION 15.                              GENERAL PROVISIONS.

 

(a)                                 Notices.  Any notice, demand or request
required or permitted to be given by either the Company or a Participant
pursuant to the terms of this Plan shall be in writing and shall be deemed given
when delivered personally or deposited in the U.S. mail, First Class with
postage prepaid, and addressed to the parties, in the case of the Company, at
the address set forth in Section 10(a) and, in the case of a Participant, at the
address as set forth in the Company’s employment file maintained for the
Participant as previously furnished by the Participant or such other address as
a party may request by notifying the other in writing.

 

(b)                                 Transfer and Assignment.  The rights and
obligations of a Participant under this Plan may not be transferred or assigned
without the prior written consent of the Company.  This Plan shall be binding
upon any surviving entity resulting from a Change in Control and upon any other
person who is a successor by merger, acquisition, consolidation or otherwise to
the business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder.

 

(c)                                  Waiver.  Any Party’s failure to enforce any
provision or provisions of this Plan shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any Party from
thereafter enforcing each and every other provision of this Plan.  The rights
granted the Parties herein are cumulative and shall not constitute a waiver of
any Party’s right to assert all other legal remedies available to it under the
circumstances.

 

(d)                                 Severability.  Should any provision of this
Plan be declared or determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

(e)                                  Section Headings.  Section headings in this
Plan are included for convenience of reference only and shall not be considered
part of this Plan for any other purpose.

 

SECTION 16.                              EXECUTION.

 

To record the adoption of the Plan as set forth herein, Cubic Corporation has
caused its duly authorized officer to execute the same as of the Restatement
Effective Date.

 

 

CUBIC CORPORATION

 

 

 

 

 

/s/ James R. Edwards

 

James R. Edwards

 

Senior Vice President, General Counsel & Secretary

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Award Pursuant to the Transition Protection Plan

Of

Cubic Corporation

 

To:

 

I am pleased to advise you that you have been selected by the Executive
Compensation Committee to be the recipient of an award which grants you certain
benefits under Cubic’s Transition Protection Plan.

 

A full copy of the Plan is delivered herewith.  All your benefits are governed
by and subject to the Plan, which you should read carefully and retain.

 

Your basic benefit is a monthly cash payment of one-twelfth of your Base Salary
and your Average Bonus (each as defined in the Plan) pursuant to Sections
4(a) and 5 of the Plan.  This basic benefit will continue for 24 full months
following the inception of a Covered Termination.  You will also be entitled to
the Continued Medical Benefits set forth in Section 4(c) for the same 24 month
period, an allowance for outplacement services actually used of $7,500 and
Moving Expenses as set forth in Section 4(f).

 

Please carefully note the Limitations on Benefits as set forth in Section 6.

 

Dated:                        , 20

 

Cubic Corporation

 

 

By:

 

 

 

John D. Thomas

 

 

I acknowledge receipt of this Award and a copy of the Plan and agree to be bound
by the terms and conditions contained therein.

 

Dated:                , 20

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Cubic
Corporation Transition Protection Plan (the “Plan”). I understand that this
release and waiver (the “Release”), together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
herein.

 

In consideration of benefits I will receive under the Plan, I hereby generally
and completely release the Company and its directors, officers, employees,
shareholders, members, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release.  This Release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

If I am over the age of 40 years at the time of an Covered Termination (as that
term is defined in the Plan), I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA.  I also acknowledge
that the consideration given under the Release for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that:  (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I should consult with an attorney prior to executing this Release;
(C) I have 21 days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have 7 days following my
execution of this Release to revoke the Release; and (E) this Release shall not
be effective until the date upon which the revocation period has expired, which
shall be the 8th day after I execute this Release.

 

1

--------------------------------------------------------------------------------


 

If I am not over the age of 40 years at the time of an Covered Termination (as
that term is defined in the Plan), I understand and agree that I will have ten
days to consider and execute this release and that it shall be effective upon
such execution.  If this release does not become effective on or prior to the
day that is 60 days following my termination of employment, I understand that I
will not be entitled to any benefits under the Plan.

 

I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein.  I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Date:             , 20   

 

2

--------------------------------------------------------------------------------